Citation Nr: 1217177	
Decision Date: 05/14/12    Archive Date: 05/24/12

DOCKET NO.  08-17 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to February 1971.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama (RO).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.

In February 2010, the Veteran raised the issue of entitlement to service connection for cirrhosis of the liver.  That issue has not been developed for appellate review and is referred to the RO for appropriate action.


REMAND

VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  This duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69 (1995).  Where the available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).

In this case, the Veteran last underwent a comprehensive VA PTSD examination in June 2007.  In an April 2010 statement, the Veteran reported that he was experiencing hallucinations and homicidal ideation.  Neither of those symptoms were reported in the June 2007 VA PTSD examination or in any of the VA outpatient mental health reports of record dated after June 2007.  Accordingly, the Board finds that there is evidence of record that the Veteran's PTSD symptoms have increased in severity since the June 2007 VA PTSD examination.  In addition, in a March 2012 written brief, the Veteran's representative requested that the claim be remanded so that the Veteran could be provided with a new VA examination to determine the current severity of his PTSD.  The Board therefore concludes that an additional VA examination is needed to provide a current picture of the Veteran's service-connected PTSD.  38 C.F.R. § 3.327 (2011).

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA examination to ascertain the current severity of his service-connected PTSD.  The examiner must review the claims file and the examination report should note that review.  Following a thorough psychiatric examination, the examiner must comment upon the presence or absence, and the frequency or severity of the following symptoms due to PTSD: depressed mood; anxiety; suspiciousness; panic attacks; sleep impairment; memory loss; flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; disturbances of motivation or mood; suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; impairment in thought processes or communication; delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; and disorientation to time or place.  The examiner must also enter a complete multiaxial evaluation, and assign a GAF score, together with an explanation of what the score represents in terms of his psychological, social, and occupational functioning.  A complete rationale for all opinions must be provided.

2. Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


